Citation Nr: 1401012	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the low back as a result of surgical treatment at a VA facility on August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his parents.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This matter was previously remanded in March 2010 and August 2011 for further development, including obtaining Social Security Administration (SSA) records, VA medical records, a medical opinion on the issue at hand and to obtain quality assurance records.  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 17.32(d)(1), signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation or anesthesia.  The August 30, 2002 surgery record indicates that the Veteran was given general anesthesia with endotracheal intubation (GET) prior to the surgery.  The record contains no signed consent form related to the August 2002 surgery.  Therefore, a remand is warranted in order to determine whether a written signed consent form related to the August 30, 2002 lumbar spine surgery exists and, if so, to associate the document with the claims file.  See also 38 C.F.R. § 3.361(d)(1)(ii) (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Central Arkansas VAMC and request any and all consent forms signed by the Veteran (or any legal guardian) for his August 30, 2002 lumbar spine surgery, and any other medical records related to the Veteran's August 2002 surgery that are not already of record, and associate those records with the claims files.  If no consent forms are obtained, the reasons for this should be documented in the claims files.

2.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

